Response to Arguments
	Applicant's arguments filed 12 AUG 2022 have been fully considered but they are not persuasive. 

Argument 1
First, according, to the 2019 Guidance, for a claim to be an abstract idea, the claim must recite limitations that fall within the subject matter groupings of at least one of: mathematical concepts, certain methods of organizing human activity, and processes. See 2019 Guidance, 84 Fed. Reg. at 52, 54. Applicant submits that amended claim 1 do not recite any limitations falling within any of these groupings.

In that regard, amended claim 1 does not recite any mathematical concepts or formulas. Instead, the claims recite the limitations of “perform[ing] one or more operations for an autonomous vehicle using a neural network” that has specific network architectural components including “a plurality of network layers,” “a first set of filters,” “a second set of filters,” and “a bias.” Similar to Example 39 in the United States Patent and Trademark Office’s (USPTO) Subject Matter Eligibility Examples, these constructs, while may be based on mathematical concepts, are structures generated by and used in a computer system. Importantly, the claim does not recite mathematical relationships, formulas, or calculations.

	Regarding the “autonomous vehicle” limitation, the only appearance of that limitation in the claims is in the phrase “…for an autonomous vehicle…”, which is nonfunctional descriptive matter. The limitation does not actually apply the abstract limitations to any practical application. Further, it is a general “field of use” rather than a “practical application”.

	Regarding the claimed mathematical concepts, Applicant’s Specification recites:

[0017] In some embodiments, a training application 140 resides in the memory 116 included in the compute instance 110(1) and executes on the processor(s) 112 included in the compute instance 110(1). The training application 140 generates a trained neural network 190 based on a source neural network 130. In general, the source neural network 130 may be any technically feasible type of deep neural network. As referred to herein, a "deep neural network" includes, without limitation, multiple layers of linear transformations followed by non-linear activation functions. The linear transformations typically comprise a multiplication by a weight matrix or a convolution by a weight tensor known as a filter followed by an addition of a bias. Examples of deep neural networks include, without limitation, Long Short Term Memory (LSTM) networks, Gated Recurrent Unit (GRU) networks, and convolutional neural networks (CNNs), to name a few.

	Note that the “neural network” is taught in Applicant’s Specification to be a set of mathematical linear transformation functions followed by nonlinear “activation” functions. Note that the “activation” is understood in the art as being in one mathematical state or another (e.g., 0 or 1) in order to signify which side of a mathematical hyperplane the data appear. Usually, these are implemented by step functions, ramp functions, hyperbolic tangent functions, and the like. Applicant does not give nonmathematical teaching of “activation” in the Specification. All of these things are pure mathematical calculation.
	Note further that the claimed “filter” is taught in the Specification to be “a convolution by a weight tensor known as a filter”. The “convolution” is a purely mathematical calculation. A “weight tensor” is a generalized mathematical matrix that is an input to the “convolution” calculation. These purely mathematical steps are what is known as a “filter”.
	Applicant’s claims are pure mathematical constructions without significantly more. Therefore, they fail 35 U.S.C. § 101.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 2
In addition, amended claim 1 is not directed towards mental processes, as the features recited in the claim are not performed by the mind. Instead, claim 1 recites the limitations of a processor performing one or more operations for an autonomous vehicle using a neural network. These limitations require a computing device and cannot be performed by a human.

	The claims were not rejected as mental processes. Therefore, Applicant’s argument is moot.
	Since mathematics may be performed in the mind, the claims could have been rejected on this basis also. Amendment could cause a change of basis of the rejection. Regardless, Applicant’s argument is moot.
	Applicant’s present argument is unpersuasive.
	The rejections STAND.

Argument 3
Further, amended claim 1 does not recite any methods for organizing human activity. Claim 1 recites the limitations of a processor performing one or more operations for an autonomous vehicle using a neural network. These limitations are directed specifically to operations performed in a computing environment for an autonomous vehicle, and, importantly, do not encapsulate operations that organize human activity.

For at least these reasons, amended claim 1 is not directed towards an abstract idea and cannot be properly interpreted as such.

	The claims were not rejected as “organizing human activity”. Therefore, Applicant’s argument is moot.
	Amendment could cause a change of basis of the rejection. Regardless, Applicant’s present argument is moot.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 4
Second, amended claim 1 recites limitations that integrate any purported abstract idea into a practical application. See 2019 Guidance, 84 Fed. Reg. at 54-55. In that regard, the claimed approach is directed towards the practical application of performing operations for an autonomous vehicle using a neural network that is pruned by removing filters from a layer in the neural network. The pruned neural network is more compact than the unpruned neural network and can, therefore, be executed in a more computationally efficient manner. See Application at paragraph [0093]. Because of the limited computational resources available in an autonomous vehicle, this increased computational efficiency enables the pruned neural network to be deployed in autonomous vehicle applications, where the unpruned neural network may not be a viable solution. See id. at paragraph [0003] and [0093].

	Regarding the “autonomous vehicle” limitation, the only appearance of that limitation in the claims is in the phrase “…for an autonomous vehicle…”, which is nonfunctional descriptive matter. The limitation does not actually apply the abstract limitations to any practical application. Further, it is a general “field of use” rather than a “practical application”.

	Regarding the argued “pruning” operations, Applicant’s Specification recites:

[0032] In various embodiments, the filter pruning engine 170 re-evaluates each filter included in the pruning list based on any number and type of architectural constraints 166. The filter pruning engine 180 removes any number of the filters (including zero) from the pruning list based on the re-evaluation. Each architectural constraint 166 specifies a characteristic of the software and/or hardware architecture associated with any number of target deployments, such as the client computing subsystem 126. The filter pruning engine 170 may acquire and implement any number of architectural constraints 166 (including zero) in any technically feasible fashion.

	Note that the argued pruning need not happen at all. It is a conditional limitation that, in the broadest reasonable interpretation of the claim, may not ever be acted upon. Even if it is acted upon, arguendo, it is a purely mathematical operation on mathematical structures.
	Regarding the pruning process, Applicant’s Specification recites:

[0036] In one embodiment, the filter pruning engine 170 removes each filter included in the pruning list from the intermediate neural network 162. In some embodiments, removing a filter involves directly changing the overall structure of the intermediate neural network 162. In other embodiments, removing a filter involves setting each of the weights and biases associated with the filter equal to zero. For each "pruned" filter included in the pruning list, the filter pruning engine 170 also removes any associated kernels included in the subsequent layer from the intermediate neural network 162. More precisely, the filter pruning engine 170 removes the kernels that operate on the channel corresponding to the pruned filter from the intermediate neural network 162. The filter pruning engine 170 sets the pruned neural network 172 equal to the modified intermediate neural network 162. In alternate embodiments, the filter pruning engine 170 may perform bias propagation, filter removal, and kernel removal in any order in any technically feasible fashion. In some embodiments, the filter pruning engine 170 may omit one or both of bias propagation and kernel removal.

	Therefore, the pruning process, even if it were required to be performed, is a purely mathematical process.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 5
Further, as claimed, the biases in the pruned neural network compensate for the removal of the filters and, thus, the pruned neural network does not suffer significant accuracy degradation relative to neural networks pruned using other pruning techniques. See id. at paragraph [0093]. This preservation of accuracy enables the neural network to be used for operations related to an autonomous vehicle, where the accuracy of those operations is mission critical. As the foregoing makes clear, amended claim 1 integrates any purported abstract ideas that may otherwise be included in amended claim 1 into a practical application. Accordingly, amended claim 1 is subject-matter eligible.

	Note that the argued pruning need not happen at all. It is a conditional limitation that, in the broadest reasonable interpretation of the claim, may not ever be acted upon. Even if it is acted upon, arguendo, it is a purely mathematical operation on mathematical structures.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 6
Because amended claim 1 does not recite an abstract idea and also recites limitations that integrate any purported abstract idea into a practical application, amended claim 1 and the claims dependent thereon are subject-matter eligible under 35 U.S.C. § 101. Further, independent claims 10 and 17 are amended to recite limitations similar to amended claim 1. Therefore, amended claims 10 and 17 as well as the claims dependent thereon, respectively, are also subject-matter eligible under 35 U.S.C. § 101.

	Applicant’s arguments regarding Claim 1 were unpersuasive. The similar independent claims 10 and 17 are similarly noneligible.
	Regarding the dependent claims, they do not cure the defects of the independent claims. There is no eligible matter in the independent claims to be incorporated by reference to the dependent claims.
	Applicant’s argument is unpersuasive.
	The rejections STAND.








Conclusion
	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.
	If you need to send an Official facsimile transmission, please send it to (571) 273-8300. 
	If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.
	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building. 
	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
30 AUG 2022